TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00139-CV



     Appellants, David Lovelace and Melissa Lovelace // Cross-Appellant, Lake Travis
                              Independent School District

                                               v.

Appellee, Lake Travis Independent School District // Cross-Appellees, David Lovelace and
                                   Melissa Lovelace


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
    NO. D-1-GN-06-003726, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           MEMORANDUM OPINION

               David Lovelace, Melissa Lovelace, and Lake Travis Independent School District have

filed a joint motion to consolidate their two appeals in cause numbers 03-06-00742-CV and 03-07-

00139-CV. We agree that judicial economy is best served by considering these two related matters

together. We consolidate both appeals into the pending appeal in cause number 03-06-00742-CV.

The record and all pertinent documents from this proceeding will be transferred into cause number

03-06-00742-CV. Because there will be no further activity in cause number 03-07-00139-CV, the

cause is dismissed.



                                                    _____________________________________

                                                    Diane Henson, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed

Filed: April 18, 2007